DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/071,088 filed 07/19/2018. Claims 1-20 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” in fig. 2b, has been used to designate both a cage and  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. in claim 14, line 6, the intended scope of the phrase “a bell section” is unclear confusing because it is not clear if the phrase “a bell section” in claim 1, line 5 is the same as that of the instant claim. If they are the same then there include double inclusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 11 is rejected under 35 U.S.C. 102(a1) as being anticipated by Yoon (6,406,190). Yoon discloses a roller bearing comprising: a roller bearing axis inherently including  an axis of rotation; an inner race (shown but not labeled); an outer race (shown but not labeled); 
a cage device (1); and  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-xx are is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (6,406,190) in view of IIes-Klumpner (7,230,359). Yoon discloses a roller bearing (3), comprising;
an inner raceway of an inner race (4); 
an outer ring assembly (4);

a cage assembly (1), wherein the rolling elements (shown) are disposed in the cage assembly (1), wherein the cage assembly (1) is formed as a central cage, wherein the rollers pass through the central cage (1) in a middle area, and the-running areas thereof project outward from both sides of the central cage. Yoon fails to disclose a race that runs along a bell shape and is disposed on the outer surface of the outer race. IIes-Klumpner discloses an electric motor (20) having a bearing assembly (54), wherein the bearing assembly comprises an outer ring assembly (55) that runs along a side bell section (26), a race (50) located on the outer race. Therefore, it would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the device assembly of Yoon to include a race that runs along a bell section and is disposed on an outer surface of the outer ring assembly in view of IIes-Klumpner in order to stabilize the bearing during high rotational fluctuating loads.
Regarding claim 2, Yoon discloses the inner raceway is formed on an inner ring (4).
Regarding claim 3, Yoon clearly discloses the central cage (1) is formed as a circumferential web that has receivers (cage pockets) for receiving the rollers (see figures 7 and 8).
Regarding claim 4, note the cage has at least one separation (2). 
Regarding claim 5 Yoon clearly discloses the cage if formed as a single cage and has more than one separation (see fig. 6).

Regarding claim 7, Yoon clearly discloses the outer ring has a circumferential raceway groove for accommodating the rolling elements. 
Regarding claim 8, Yoon clearly disclose the outer ring includes securing rings located on the axial ends for securing axial movement of the rolling elements.
Regarding claim 9, Yoon clearly discloses the inner ring assembly and the outer rings assembly, each assembly is designed as a single piece (see fig. 7).
Allowable Subject Matter
Claim12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656